—Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered December 22, 1999, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 8 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility. There was ample evidence of the element of physical injury, including evidence that the victim’s lip was bloody and swollen, that he received medical treatment, and that he experienced pain, dizziness and nausea for several days (see, People v Guidice, 83 NY2d 630, 636; People v Spry, 232 AD2d 232, lv denied 89 NY2d 930).
To the extent that certain evidence gave rise to an inference of consciousness of guilt, the court’s refusal to deliver such an instruction does not warrant reversal because the purported consciousness of guilt evidence was a minor component of the People’s case and the court’s charge as a whole provided the jury with sufficient guidance on how to evaluate this evidence (see, People v Johnson, 239 AD2d 123, lv denied 90 NY2d 906).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Sullivan, P. J., Nardelli, Ellerin, Buckley and Marlow, JJ.